--------------------------------------------------------------------------------

Exhibit 10


PRO-WATER ACQUISITION AGREEMENT


THIS PRO-WATER ACQUISITION AGREEMENT (the “Agreement”), is entered into as of
this 7th day of July 2010, by and between RG Global Lifestyles, Inc. (“RGBL” or
Buyer”) a California corporation having its principal place of business located
at 2345 W. Foothill, Suite #7, Upland, CA 91786 and Pro-Water LLC, a Colorado
limited liability company (“Pro-Water”) and Metropolitan Real Estate LLC, a New
York limited liability company, and the sole Pro-Water member (“Pro-Water
Member”). (The Pro-Water Member and Pro-Water are collectively referred herein
as “Seller” or “Sellers”.) Buyer and Seller(s) are sometimes collectively
referred to herein as the “Parties” and individually as the “Party.”


Preamble:


WHEREAS, Pro-Water is the owner of that certain facility, equipment, interests,
licenses and assets comprising those properties primarily located in Utah and
used in the operation of its wastewater cleaning and storage business; and


WHEREAS, the Pro-Water Member is the sole owners of equity interests in
Pro-Water; and


WHEREAS, the Pro-Water Member desires to sell, transfer and assign to RGBL, or
its permitted assignees, all of its right, title and interest in and to the
equity interests in Pro-Water comprising the “Pro-Water Membership Interests”;
and


WHEREAS, the Board of Directors of RGBL deems it in the best interests of their
shareholders to complete the transaction herein contemplated;


NOW, THEREFORE, in consideration of the promises and of the mutual agreements,
provisions, covenants, representations and warranties herein contained, the
Parties hereto hereby agree as follows:


1. Purchase and Sale of Partnership Interests in Pro-Water.


1.01 Purchase and Sale. On and subject to the terms and conditions of this
Agreement, RGBL agrees to purchase from the Pro-Water Member and the Pro-Water
Member agrees to sell, transfer, convey and deliver to RGBL, all of the
Pro-Water Member’s right, title and interest in and to the Pro-Water Membership
Interests such that at Closing, RGBL shall be vested with ownership of 100% of
the equity interests of Pro-Water such that at Closing, Pro-Water shall become a
100% wholly-owned subsidiary of RGBL.
 
1.02 Purchase Price. RGBL agrees to purchase or cause to be purchased the
Pro-Water Membership Interests from the Pro-Water Member at Closing in exchange
for a total consideration as follows:


(a) A total of twenty million (20,000,000) shares of the restricted common stock
of RGBL (“RGBL Shares”);

 
 

--------------------------------------------------------------------------------

 



(b) Promissory Notes issued to the Pro-Water Member in the total amount of $2.0
million as provided in Exhibit “A” attached hereto and made a part hereof; and


(c) All assumed debts of Pro-Water.


1.03 Closing. Subject to the terms and provisions of this Agreement, the Closing
of the transactions contemplated by this Agreement will be at 5:00 p.m. at the
offices of RGBL on July 7, 2010, or at such earlier or later date or such other
place or in such other manner as shall be mutually agreed upon by RGBL and
Pro-Water. The date and time at which the Closing takes place is sometimes
referred to herein as the “Closing” or “Closing Date.”


2. Representations and Warranties of RGBL.


RGBL represents and warrants to Pro-Water and the Pro-Water Member that the
statements contained in this Section 2 are correct and complete as of the date
of this Agreement and will be correct and complete as of the Closing Date.


2.01 Organization, Qualification and Corporate Power. RGBL is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California. RGBL is duly qualified to conduct business and is in good standing
under the laws of the jurisdictions in which it conducts business.


2.02 Authority. RGBL has all requisite corporate power and authority to execute
and deliver this Agreement and all agreements, instruments and documents to be
executed and delivered by RGBL hereunder, to consummate the transactions
contemplated hereby and to perform all terms and conditions hereof to be
performed by it. The execution and delivery of this Agreement by RGBL and all
agreements, instruments, and documents to be executed and delivered by RGBL
hereunder, the performance by RGBL of all the terms and conditions hereto to be
performed by it and the consummation of the transactions contemplated hereby
have been duly authorized and approved by the Board of Directors of RGBL, and no
other corporate proceedings of RGBL are necessary with respect thereto. All
persons who have executed and delivered this Agreement, and all persons who will
execute and deliver the other agreements, documents and instruments to be
executed and delivered by RGBL hereunder, have been duly authorized to do so by
all necessary actions on the part of RGBL. This Agreement constitutes, and each
other agreement and instrument to be executed by RGBL hereunder, when executed
and delivered by RGBL, will constitute, the valid and binding obligation of RGBL
enforceable against it in accordance with its terms.



 
2

--------------------------------------------------------------------------------

 



2.03 Non-contravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any statute, regulation, rule, judgment, order, decree, stipulation,
injunction, charge or other restriction of any federal, state or local
government, governmental agency or court to which RGBL is subject or any
provision of its Amended and Restated Articles of Incorporation, Bylaws or Board
of Directors or shareholder resolutions of RGBL or (ii) conflict with, result in
a breach of, constitute a default under, result in the acceleration of, create
in any party the right to accelerate, terminate, modify, or cancel or require
any notice under any material contract, lease, sublease, license, sublicense,
franchise, permit, indenture, agreement or mortgage for borrowed money,
instrument of indebtedness, security interest or other arrangement to which RGBL
is a party or by which it is bound or to which any of its assets is subject or
result in the imposition of any security interest upon any of its assets. RGBL
is not required to give any notice to, make any filing with, or obtain any
authorization, consent or approval of any federal, state or local government,
governmental agency, bank, financial institution or other person or entity which
has not been given or obtained in order for RGBL to consummate the transactions
contemplated by this Agreement.


2.04 Representation. RGBL represents and warrants that in making the decision to
acquire the Pro-Water Membership Interests, it has relied upon its own
independent investigations and the independent investigations by its
representatives, including its own professional legal, tax, and business
advisors, and that RGBL and its representatives have been given the opportunity
to examine all relevant documents and to ask questions of and to receive answers
from Pro-Water.


3. Representations and Warranties of Pro-Water Member.


The Pro-Water Member, jointly but not severally, represent and warrant to RGBL
that the statements contained in this Section 3 are correct and complete as of
the date of this Agreement and will be correct and complete as of the Closing
Date.


3.01 Authority. The Pro-Water Member has all requisite power and authority to
execute and deliver this Agreement and all agreements, instruments and documents
to be executed and delivered the Pro-Water Member hereunder, to consummate the
transactions contemplated hereby and to perform all terms and conditions hereof
to be performed by it. The execution and delivery of this Agreement by the
Pro-Water Member and all agreements, instruments, and documents to be executed
and delivered by the Pro-Water Member hereunder, the performance by the
Pro-Water Member of all the terms and conditions hereto to be performed by it
and the consummation of the transactions contemplated hereby have been duly
authorized and approved. This Agreement constitutes, and each other agreement
and instrument to be executed by the Pro-Water Member hereunder, when executed
and delivered by Pro-Water Member, will constitute, the valid and binding
obligation of the Pro-Water Member enforceable against it in accordance with its
terms.


3.02 Non-contravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any statute, regulation, rule, judgment, order, decree, stipulation,
injunction, charge or other restriction of any federal, state or local
government, governmental agency or court to which Pro-Water Member is subject or
(ii) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel or require any notice under any contract, lease, sublease,
license, sublicense, franchise, permit, indenture, agreement or mortgage for
borrowed money, instrument of indebtedness, security interest or other
arrangement to which Pro-Water Member is a party or by which it is bound or to
which any of its assets is subject or result in the imposition of any security
interest upon any of its assets. Pro-Water Member is not required to give any
notice to, make any filing with, or obtain any authorization, consent or
approval of any federal, state or local government, governmental agency, bank,
financial institution or other party in order for Pro-Water Member and RGBL to
consummate the transactions contemplated by this Agreement.



 
3

--------------------------------------------------------------------------------

 



3.03 Title. Pro-Water Member is the owner of the Pro-Water Membership Interests
and upon the Closing Date, Pro-Water Member will transfer the Pro-Water
Membership Interests free and clear of any liens, claims, mortgages, security
interests, pledges, encumbrances or restrictions on transfer of any kind or
nature.


3.04 Representation. The Pro-Water Member represents and warrants that in making
the decision to sell the Pro-Water Membership Interests and acquire the RGBL
Shares and Promissory Notes, it has:


(a) relied upon its own independent investigations and the independent
investigations by its representatives, including its own professional legal,
tax, and business advisors, and that RGBL and its representatives have been
given the opportunity to examine all relevant documents and to ask questions of
and to receive answers from Pro-Water and from RGBL.


(b) Realizes that RGBL has incurred substantial losses since its inception and
must raise additional funds to support its operations and to launch products
essential to its longer-term viability.


(c) Realizes and accepts the personal financial risk attendant to the fact that
purchase of the RGBL Shares represents a speculative investment involving a high
degree of risk, and should not be purchased by any persons not prepared to lose
his entire investment.


(d) Can bear the economic risk of an investment in the RGBL Shares for an
indefinite period of time, can afford to sustain a complete loss of such
investment, has no need for liquidity in connection with an investment in the
RGBL Shares, and can afford to hold the RGBL Shares indefinitely.


(e) Realizes that there are significant restrictions on the transferability of
such RGBL Shares.


(f) Realizes that the RGBL Shares have not been registered for sale under the
Securities Act of 1933, as amended (the “Act”), or applicable state securities
laws (the “State Laws”), and they may be sold only pursuant to registration
under the Act and State Law, or an opinion of counsel that such registration is
not required.


(g) Is experienced and knowledgeable in financial and business matters, capable
of evaluating the merits and risks of investing in the RGBL Shares and does not
need or desire the assistance of a knowledgeable representative to aid in the
evaluation of such risks (or, in the alternative, has a knowledgeable
representative whom such investor intends to use in connection with a decision
as to whether to purchase the RGBL Shares).



 
4

--------------------------------------------------------------------------------

 



3.05 Investment Intent


The Pro-Water Member has been advised that the RGBL Shares have not been
registered under the Act or relevant State Laws but are being offered, and will
be offered, and sold pursuant to exemptions from the Act and State Laws, and
that RGBL’s reliance upon such exemptions is predicated in part on the
representations of the Pro-Water Member contained herein. The Pro-Water Member
represent and warrant that the RGBL Shares are being purchased for their own
account, for long term investment and without the intention of reselling or
redistributing the RGBL Shares; that the Pro-Water Member have made no agreement
with others regarding any of the RGBL Shares; and that the Pro-Water Member’s
financial condition is such that it is not likely that it will be necessary for
the Pro-Water Member to dispose of any of the RGBL Shares in the foreseeable
future. The Pro-Water Member are aware that there will be a legend placed on the
certificate(s) representing the RGBL Shares containing substantially the
following language:


The securities represented by this certificate have not been registered under
either the RGBL Shares Act of 1933 or applicable state securities laws and may
not be sold, transferred, assigned, offered, pledged or otherwise distributed
for value unless there is an effective registration statement under such Act and
such laws covering such securities, or RGBL receives an opinion of counsel
acceptable to RGBL stating that such sale, transfer, assignment, offer, pledge
or other distribution for value is exempt from the registration and prospectus
delivery requirements of such Act and such laws.


The Pro-Water Member further represent and agree that if contrary to the
Pro-Water Member’s foregoing intentions, the Pro-Water Member should later
desire to dispose of or transfer any of the RGBL Shares in any manner, the
Pro-Water Member shall not do so without first obtaining (i) an opinion of
counsel satisfactory to RGBL that such proposed disposition or transfer may be
made lawfully without the registration of such RGBL Shares pursuant to the Act
and applicable State Laws, or (ii) registration of such RGBL Shares (it being
expressly understood that the RGBL shall not have any obligation to register
such RGBL Shares except as explicitly provided by written agreement).


4. Representations and Warranties Concerning Pro-Water.


Pro-Water represents and warrants to RGBL that the statements contained in this
Section 4 are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date.


4.01 Organization, Qualification and Corporate Power. Pro-Water is a limited
liability corporation duly organized, validly existing and in good standing
under the laws of the State of Colorado. Pro-Water is duly qualified to conduct
business and is in good standing under the laws of each jurisdiction in which
the nature of its business or the ownership or leasing of its properties
requires such qualification. Pro-Water has full corporate power and authority to
carry on the business in which it is engaged and to own and use the properties
owned and used by it.



 
5

--------------------------------------------------------------------------------

 



4.02 Authority. Pro-Water has all requisite power and authority to execute and
deliver this Agreement and all agreements, instruments and documents to be
executed and delivered by Pro-Water hereunder, to consummate the transactions
contemplated hereby and to perform all terms and conditions hereof to be
performed by it. The execution and delivery of this Agreement by Pro-Water and
all agreements, instruments, and documents to be executed and delivered by
Pro-Water hereunder, the performance by Pro-Water of all the terms and
conditions hereto to be performed by it and the consummation of the transactions
contemplated hereby have been duly authorized and approved by the Pro-Water
Member, and no other corporate proceedings of Pro-Water are necessary with
respect thereto. All persons who have executed and delivered this Agreement, and
all persons who will execute and deliver the other agreements, documents and
instruments to be executed and delivered by Pro-Water hereunder, have been duly
authorized to do so by all necessary actions on the part of Pro-Water. This
Agreement constitutes, and each other agreement and instrument to be executed by
Pro-Water hereunder, when executed and delivered by Pro-Water, will constitute,
the valid and binding obligation of Pro-Water enforceable against it in
accordance with its terms.


4.03 Non-contravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any statute, regulation, rule, judgment, order, decree, stipulation,
injunction, charge or other restriction of any federal, state or local
government, governmental agency or court to which Pro-Water is subject or any
provision of its Certificate of Incorporation or Operating Agreement or
(ii) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel or require any notice under any contract, lease, sublease,
license, sublicense, franchise, permit, indenture, agreement or mortgage for
borrowed money, instrument of indebtedness, security interest or other
arrangement to which Pro-Water is a party or by which it is bound or to which
any of its assets is subject or result in the imposition of any security
interest upon any of its assets. Pro-Water is not required to give any notice
to, make any filing with, or obtain any authorization, consent or approval of
any federal, state or local government, governmental agency, bank, financial
institution or other party in order for Pro-Water and RGBL to consummate the
transactions contemplated by this Agreement.


4.04 Title. Pro-Water has not received or been notified of any adverse claims
against the Pro-Water Membership Interests, except as disclosed to RGBL, and
upon the Closing Date, the Pro-Water Membership Interests will be transferred
free and clear of any liens, claims, mortgages, security interests, pledges,
encumbrances or restrictions on transfer of any kind or nature.


4.05 Permits. Pro-Water has obtained all Permits required to own and operate the
its business; all such Permits are in full force and effect; and no violations
exist there under. No proceeding is pending and Pro-Water has not received any
notice of and has no knowledge of any threatened proceeding relating to the
revocation, termination or modification of any Permit affecting the operation
and conduct of its business.


4.06 Governmental Approvals. Pro-Water has not received any notification of a
required consent, approval, waiver, order or authorization of, or registration,
declaration or filing with, any federal, state or local governmental authority
(including, without limitation, any department, bureau or agency), required to
be obtained or made in connection with the execution and delivery of this
Agreement by Pro-Water or the consummation by Pro-Water of the transactions
contemplated hereby the failure of which to obtain would have a material adverse
affect on the operation or conduct of the business of Pro-Water, RGBL or the
ability of RGBL to own the Pro-Water Membership Interests or operate the
business of Pro-Water.



 
6

--------------------------------------------------------------------------------

 



4.07 Tax Matters. There is no dispute or claim concerning any federal, state or
local tax liability either (a.) claimed or raised by any authority in writing or
(b.) as to which Pro-Water, or any of the directors and officers (and employees
responsible for tax matters) of Pro-Water or any affiliate of Pro-Water have
knowledge. Pro-Water has paid all of its outstanding tax obligations in each
jurisdiction where such obligation has been incurred on a timely basis. There
are no audits or examinations pending or presently being conducted by any taxing
jurisdiction or regulatory authority.


4.08 Litigation. There is no litigation and there are no arbitration proceedings
or governmental proceedings, suits or investigations pending, instituted or, to
the best knowledge of Pro-Water, threatened against Pro-Water. Pro-Water has not
received any notifications or charges from any federal, state, or local
governmental authority involving occupational safety and health or water quality
or other environmental matters. Pro-Water has not received any notice that it
has been charged with any violation of, or threatened with a charge of a
violation of, any law, statute, ordinance, decree, requirement, order, judgment,
rule or regulation (collectively, “Legal Requirements”), which violation might
reasonably be expected to have a material adverse affect on the operations or
the business of Pro-Water, and to the knowledge of Pro-Water, no third party has
been charged with any such violation that might reasonably be expected to have a
material adverse affect on the operations or business of Pro-Water.


4.09 Environment, Health and Safety. There are no claims and Pro-Water is not
aware of the potential for any claims arising out of environmental issues
related to the operation or business of Pro-Water.


4.10 Legal Compliance. Pro-Water has not violated any Legal Requirements and
Pro-Water is not aware of any issues or claims relating to legal compliance,
including any potential liabilities, associated with environmental, health or
safety laws that would have a material affect on the operations or business of
Pro-Water.


4.11 Disclosure. The representations and warranties contained in this Section 4
do not contain any untrue statement of a fact or omit to state any fact
necessary in order to make the statements and information contained in this
Section 4 not misleading.


4.12 Representation. Pro-Water has relied upon its own independent
investigations and the independent investigations by its representatives,
including its own professional legal, tax, and business advisors and has had the
opportunity to ask questions and receive answers from RGBL.


5. Survival.


5.01 Survival. All of the representations, warranties, covenants and agreements
of Pro-Water and the Pro-Water Member contained in this Agreement and the
representations of RGBL contained in this Agreement shall survive for a period
of one year after the Closing except to the extent provided otherwise herein.





 
7

--------------------------------------------------------------------------------

 





6. Conditions to Closing.


6.01 Conditions to Obligations of RGBL. The obligation of RGBL to effect the
Closing of the transactions contemplated by this Agreement shall be subject to
the following conditions:


(a) Except to the extent waived hereunder, (i) the representations and
warranties of Pro-Water and the Pro-Water Member contained herein shall be true
and correct in all material respects at the Closing Date with the same effect as
though made at such time; and (ii) Pro-Water and the Pro-Water Member shall have
performed all obligations and complied with all covenants required by this
Agreement to be performed or complied by it prior to the Closing Date.


(b) Pro-Water and the Pro-Water Member shall have obtained and delivered to RGBL
all consents and releases required to consummate the transactions contemplated
by this Agreement, including releases executed by any Lender of all mortgages,
deeds of trust, financing statements or other documents or instruments creating
or perfecting liens or security interests in favor of such Lender and of all
restrictive or negative covenants in favor of such Lender relating to the
Pro-Water Membership Interests. Pro-Water shall provide to RGBL the consent by
each to the consummation of the transactions and change of control of Pro-Water
contemplated herein without modification in any material manner to any existing
loan agreements or other credit facilities of Pro-Water.


(c) There shall not have occurred (i) any material adverse change in the
business, properties, results of operations or financial condition of Pro-Water,
or (ii) any loss of or damage to any of the facilities or equipment (whether or
not covered by insurance) of Pro-Water which will materially affect or impair
the ability of Pro-Water to conduct its operations or business in a manner
similar to past practices.


(d) All statutory requirements for the valid consummation by Pro-Water and the
Pro-Water Member of the transactions contemplated by this Agreement shall have
been fulfilled and all authorizations, consents and approvals of all federal,
state or local governmental agencies and authorities required to be obtained in
order to permit consummation by Pro-Water or the Pro-Water Member of the
transactions contemplated by this Agreement and to permit the business now or
previously carried on by Pro-Water to continue unimpaired to any material degree
immediately following the Closing Date shall have been obtained. Between the
date of this Agreement and the Closing Date, no governmental agency, whether
federal, state or local, shall have instituted (or threatened to institute) an
investigation or other proceeding which is pending at the Closing Date relating
to the transactions contemplated by this Agreement and between the date of this
Agreement and the Closing Date no action or proceeding shall have been
instituted or, to the knowledge of Pro-Water, shall have been threatened by any
party (public or private) before a court or other governmental body to restrain
or prohibit the transactions contemplated by this Agreement or to obtain damages
in respect thereof.


6.02 Conditions to Obligations of Pro-Water. The obligation of Pro-Water to
effect the Closing of the transactions contemplated by this Agreement shall be
subject to the following conditions:



 
8

--------------------------------------------------------------------------------

 



(a) Except to the extent waived hereunder, (i) the representations and
warranties of RGBL contained herein shall be true in all material respects at
the Closing Date with the same effect as though made at such time; and (ii) RGBL
shall have performed all material obligations and complied with all material
covenants required by this Agreement to be performed or complied with by it
prior to the Closing Date.


(b) All statutory requirements for the valid consummation by RGBL or its
permitted assignees of the transactions contemplated by this Agreement shall
have been fulfilled and all authorizations, consents and approvals of all
federal, state, local and foreign governmental agencies and authorities required
to be obtained in order to permit consummation by RGBL or its permitted
assignees of the transactions contemplated by this Agreement shall have been
obtained. Between the date of this Agreement and the Closing Date, no
governmental agency, whether federal, state or local, shall have instituted (or
threatened to institute) in a writing directed to RGBL or any of its
subsidiaries, an investigation which is pending at the Closing Date relating to
the transactions contemplated by this Agreement and between the date of this
Agreement and the Closing Date no action or proceeding shall have been
instituted or, to the knowledge of RGBL, shall have been threatened by any party
(public or private) before a court or other governmental body to restrain or
prohibit the transactions contemplated by this Agreement or to obtain the
damages in respect thereof.


7. Actions at Closing.


7.01 Transactions at the Closing. At the Closing the following events shall
occur, each event under the control of one party hereto being a condition
precedent to the events under the control of the other party, and each event
being deemed to have occurred simultaneously with the other events.


7.02 Deliveries by RGBL. At Closing, RGBL will deliver or cause to be delivered:


(a) To Horst Franz Geicke, the assign of the Pro-Water Member, a stock
certificate representing twenty million (20,000,000) shares of the restricted
common stock of RGBL.


(b) To the Pro-Water Member, or its assigns, Promissory Note in the form
attached hereto as Exhibit “A”, executed by RGBL in an aggregate amount of $2.0
million.


7.03 Deliveries by Pro-Water and the Pro-Water Member. At Closing Pro-Water and
the Pro-Water Member will deliver to RGBL such instruments of transfer,
assignment and conveyance as RGBL shall reasonably request to vest in RGBL good
and marketable title to the Pro-Water Membership Interests and any equipment
thereon, including an amendment to Pro-Water’s operating agreement appointing
RGBL as the sole member.


8. Termination.


8.01 Termination of the Agreement. The Parties may terminate this Agreement as
provided below:



 
9

--------------------------------------------------------------------------------

 



(a) RGBL and the Pro-Water Member may terminate this Agreement by mutual written
consent at any time prior to the Closing;


(b) RGBL may terminate this Agreement by giving written notice to the Pro-Water
Member on or before the Closing Date if RGBL is not satisfied, in its sole
discretion, with the results of its continuing business, legal and accounting
due diligence regarding Pro-Water;


(c) RGBL may terminate this Agreement by giving written notice to the Pro-Water
Member at any time prior to the Closing (i) in the event Pro-Water or the
Pro-Water Member have breached any representation, warranty or covenant
contained in this Agreement in any material respect;


(d) The Pro-Water Member may terminate this Agreement by giving written notice
to the RGBL on or before the Closing Date if the Pro-Water Member are not
satisfied, in their sole discretion, with the results of their continuing
business, legal and accounting due diligence regarding RGBL;


(e) The Pro-Water Member may terminate this Agreement by giving written notice
to RGBL at any time prior to the Closing (i) in the event RGBL has breached any
representation, warranty or covenant contained in this Agreement in any material
respect.


8.02 Effect of Termination. If this Agreement is terminated pursuant to
Section 8.01 above, all rights and obligations of the Parties hereunder shall
terminate without any liability of any Party to any other Party.


9. Indemnification.


9.01 RGBL Indemnity. If the Closing takes place, then effective from and after
the Closing, RGBL agrees to indemnify, defend and hold harmless the Pro-Water
Member and Pro-Water and its directors, officers, employees, agents and
representatives (the “Pro-Water Group”) from and against any and all claims,
liabilities, losses, costs and expenses (including, without limitation, court
costs and reasonable attorneys’ fees, but excluding any amounts reimbursed from
third party insurance) (collectively, “Losses”) that are attributable to a
breach by RGBL of its representations, warranties, covenants and agreements
hereunder.


9.02 Pro-Water Member Indemnity. If the Closing takes place, then effective from
and after the Closing, the Pro-Water Member agrees to indemnify, defend and hold
harmless RGBL and its subsidiaries and the directors, officers, employees,
agents and representatives of each of them (the “RGBL Group”) from and against
any and all Losses that are attributable to a breach by Pro-Water or the
Pro-Water Member of their representations, warranties, covenants and agreements
hereunder.



 
10

--------------------------------------------------------------------------------

 



9.03 Notice of Claim for Indemnification. Each Party hereunder agrees that upon
its discovery of facts giving rise to a claim for indemnity or breach of
representation or warranty under the provisions of this Agreement, including,
but not limited to, receipt by it of notice of any demand, assertion, action or
proceeding, judicial or otherwise, by any third person with respect to any
matter to which it believes itself to be entitled to indemnity under the
provisions of this Agreement, it shall give prompt notice thereof in writing to
the indemnifying Party, together with a statement of such information regarding
any of the foregoing as it shall then have. Such notice shall include a formal
demand for indemnification under this Agreement. The Party claiming
indemnification must provide any such notice within one (1) year of Closing with
respect to all claims under Section 9.01 or Section 9.02, otherwise all
indemnifications with respect to all claims under Section 8.01(a) or
Section 8.02 shall terminate and expire. The indemnified Party shall afford the
indemnifying Party a reasonable opportunity to pay, settle or contest the claim
at the indemnifying Party’s expense.


9.04 Waiver of Certain Damages. Each of the Parties expressly waives and
releases, on its own behalf and on behalf of its affiliates to waive and
release, incidental, indirect, special, consequential (including, without
limitation, lost profits or other consequential or business interruption damages
or any other damages not measured by actual damages), multiple, statutory,
punitive or exemplary damages with respect to any dispute arising under, related
to, or in connection with this Agreement, breach hereof or the transaction
contemplated hereby. This limitation on damages shall survive the Closing and
the termination or extinction of this Agreement without time limit.


9.05 Exclusive Remedy. If Closing occurs, the indemnity obligations set forth in
this Agreement shall be the exclusive remedies for the Parties for the breach of
any representation, warranty or covenant set forth in this Agreement or any
claim arising out of, resulting from or related to the transaction contemplated
hereby, and each Party hereby releases, waives and discharges, and covenants not
to sue (and shall cause its affiliates to release, waive, discharge and covenant
not to sue) with respect to, any cause of action not expressly provided for in
this Agreement, including claims under state or federal securities laws and
claims available at common law, in equity or by statute.


9.06 Extent of Indemnification. The indemnification provisions provided for in
this Agreement shall be applicable whether or not the losses, costs, expenses
and damages in question arose solely or in part from the active, passive or
concurrent negligence of any indemnified Party; but the provisions shall exclude
willful misconduct and gross negligence of any such indemnified Party.


9.07 Survival of Indemnification Obligations. The indemnification obligations
provided for in this Section 10 of this Agreement shall survive for a period of
one (1) year following the Closing Date.


10. Miscellaneous.


10.01 Governing Law. This Agreement and the legal relations between the Parties
shall be governed by and construed in accordance with the laws of the State of
California.



 
11

--------------------------------------------------------------------------------

 



10.02 Notices. Any notices or other communications required or permitted
hereunder shall be sufficiently given if sent by registered mail or certified
mail, postage prepaid if addressed as follows:


To:
RG Global Lifestyles, Inc.
 
2345 W. Foothill, Suite #7
 
Upland, CA 91786
 
Attention: Mr. Grant King, Chief Executive Officer
   
To:
Pro-Water, LLC
 
12223 Highland Ave., Suite D503
 
Rancho Cucamonga, CA 91739
 
Attention: Mr. Keith Morlock, President



10.03 No Assignment. This Agreement may not be assigned by any Party or by
operation of law or otherwise and, in the event of an attempted assignment, this
Agreement shall terminate.


10.04 Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements or representations by or among the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.


10.05 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. For the purpose of this Agreement, the
Parties hereto agree that a facsimile copy shall have the same effect as an
original signature.


10.06 Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


10.07 Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by RGBL and
Pro-Water and the Pro-Water Member. No waiver by any Party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent such
occurrence.


10.08 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.


10.09 Expenses. Except as otherwise expressly provided herein, each of the
Parties will bear his or its own costs and expenses (including legal fees and
expenses) incurred in connection with this Agreement and the transactions
contemplated hereby.



 
12

--------------------------------------------------------------------------------

 



10.10 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local or foreign statute or
law shall be deemed also to refer to all rules and regulations promulgated there
under, unless the context requires otherwise. The word “including” shall mean
including without limitation. The Parties intend that each representation,
warranty and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty or covenant contained herein
in any respect, the fact that there exists another representation, warranty or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the Party has not breached shall not detract from or
mitigate the fact that the Party is in breach of the first representation,
warranty or covenant.




IN WITNESS WHEREOF, the Parties have executed this Pro-Water Acquisition
Agreement as of the day and year first written above.




RG Global Lifestyles, Inc.




/s/ Grant King

--------------------------------------------------------------------------------

Grant King
Chief Executive Officer




Pro-Water LLC




/s/ Keith Morlock

--------------------------------------------------------------------------------

Keith Morlock
President




Metropolitan Real Estate LLC




/s/ Horst Geicke

--------------------------------------------------------------------------------

Name: Horst Geicke
Title:  Partner


 
 
13

--------------------------------------------------------------------------------

 

Exhibit “A”
Promissory Note

 
14

--------------------------------------------------------------------------------

 



THIS CONVERTIBLE SECURED PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), NOR QUALIFIED UNDER APPLICABLE
STATE SECURITIES LAWS AND HAS BEEN TAKEN FOR INVESTMENT PURPOSES ONLY. IT MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO SUCH SECURITIES UNDER THE ACT AND
QUALIFICATION UNDER APPLICABLE STATE LAW WITHOUT AN OPINION OF COUNSEL
SATISFACTORY TO BORROWER THAT SUCH REGISTRATION AND QUALIFICATION ARE NOT
REQUIRED.
 
 
CONVERTIBLE SECURED PROMISSORY NOTE
 
 
$2,000,000
July 07, 2010


Upland, California
 
THIS CONVERTIBLE SECURED PROMISSORY NOTE (the “Note”) is hereby issued by RG
Global Lifestyles, Inc., a California corporation (“Borrower”) to Horst Franz
Geicke (“Lender”) pursuant to the terms of the Pro-Water Acquisition Agreement
by and between the Borrower, Pro-Water LLC, and Metropolitan Real Estate LLC,
the sole member of Pro-Water LLC, dated herewith.
 
FOR VALUE RECEIVED, Borrower hereby unconditionally promises to pay to the order
of Lender in lawful money of the United States of America and in immediately
available funds, the aggregate principal sum of up to $2,000,000, or, if less,
the aggregate principal amount of the borrowing outstanding (the “Principal
Amount”) together with accrued and unpaid interest thereon, in the manner set
forth herein. Borrower further agrees to pay interest on the Principal Amount at
the rate of 5% per annum.


1.           Repayment.
 
(a)           The outstanding Principal Amount and all interest accrued thereon
shall be payable as follows:
(1)           $100,000 by or before September 30, 2010;
(2)           $200,000 by or before December 31, 2010;
(3)           $200,000 by or before March 31, 2011; and
(4)           the remaining Principal Amount and unpaid interest by or before
June 30, 2011;


unless converted by Lender pursuant to Section 5 below.
 
(b)           Borrower may at any time and from time to time prepay the
Principal Amount and any interest, in whole or in part, without premium or
penalty.
 
2.           Security.


(a)           Lender is hereby granted a first priority security interest (to
the extent allowed by law) in (1) all of the assets of Pro-Water LLC, and (2)
the wastewater treatment facility owned by Borrower located in Gillette, Wyoming
(collectively the “Collateral”), which shall be enforceable upon an Event of
Default.


(b)           Borrower hereby authorizes Lender to file UCC statements, without
notice to Borrower, with all appropriate jurisdictions to perfect or protect
Lender's interest or rights hereunder, including a notice that any disposition
of the Collateral shall be deemed to violate the rights of Lender.
 

 
15

--------------------------------------------------------------------------------

 



3.           Place of Payment; Application of Payments. All amounts payable
hereunder shall be payable to Lender in United States dollars at such bank
account as shall be designated by Lender. Payment on this Note shall be applied
first to accrued interest and thereafter to the outstanding principal balance
hereof.
 
4.           Default. Upon the occurrence of an Event of Default the unpaid
Principal Amount, all unpaid accrued interest thereon and all other amounts
owing hereunder may, at the option of Lender, become immediately due and payable
to Lender.
 
An “Event of Default” shall mean:


(a)           Commencement of proceedings against the Borrower under any
bankruptcy or insolvency law or other law for the reorganization, arrangement,
composition or similar relief or aid of debtors or creditors if such proceeding
remains undismissed and unstayed for a period of 60 days.


(b)           If the Borrower shall dissolve, liquidate or wind up its affairs
or sell substantially all of its assets.


(c)           If the Borrower breaches any of its representations, warranties,
covenants or agreements set forth in the Pro-Water Acquisition Agreement and
such breach shall not be cured within 30 days following notice to the Borrower
by the Lender..


(f)           The Company is in material breach of any provision of this Note,
which breach (other than a breach described in Section 4(a) above) continues for
more than 30 calendar days following notice to the Borrower by the Lender.


5.           Conversion.
 
(a)           Mechanics of Conversion. At any time, Lender may at its option
elect to automatically convert all or part of the outstanding Principal Amount
and unpaid accrued interest thereon as of such date (“Conversion Date”) into
shares of the Borrower’s common stock, $0.001 par value per share (the “Common
Stock”) at a price of $0.10 per share.


(b)           Reservation of Stock Issuable Upon Conversion. Upon any conversion
pursuant to Section 6(a) above, Borrower will take all corporate action as may
be necessary to increase its authorized but unissued shares of Common Stock, as
the case may be, to such number of shares as shall be sufficient to effect the
conversion of this Note under Section 6(a) above, including, without limitation,
obtaining the requisite stockholder approval of any necessary amendment to
Borrower’s articles of incorporation.
 
(c)           Fractional Shares. No fractional shares shall be issued upon the
conversion of this Note into the Common Stock. If the conversion would result in
the issuance of a fraction of a share of Common Stock, Borrower shall, in lieu
of issuing any fractional share, round down to the nearest share of Common
Stock.
 
6.           Waiver. Except as otherwise provided herein, Borrower waives
presentment and written demand for payment, notice of dishonor, protest and
notice of protest of this Note, and shall pay all costs of collection when
incurred, including, without limitation, reasonable attorneys’ fees, costs and
other expenses. BORROWER WAIVES ITS RIGHTS TO A JURY TRIAL IN CONNECTION WITH
ANY CLAIMS ARISING UNDER THIS NOTE TO THE FULLEST EXTENT PERMITTED BY LAW. The
right to plead any and all statutes of limitations as a defense to any demands
hereunder is hereby waived to the fullest extent permitted by law.
 

 
16

--------------------------------------------------------------------------------

 



7.           Expenses; Attorney’s Fees; Collection Costs. Borrower agrees that
it will pay the reasonable costs and expenses of the parties (including legal
and accounting fees) in connection with this Note. Without limiting the
foregoing, if there has been an Event of Default by Borrower hereunder, Lender
shall be entitled to receive and Borrower agrees to pay all costs of enforcement
and collection incurred by Lender, including, without limitation, reasonable
attorney’s fees relating thereto.
 
8.           Successors and Assigns; Assignment. The provisions of this Note
shall inure to the benefit of and be binding on any successor to Borrower and
shall extend to any holder hereof.


9.           Further Assurances. Borrower shall, at any time and from time to
time, upon the written request of Lender, execute and deliver to Lender such
further documents and instruments (including, without limitation, financing
statements in connection with Lender’s security interest granted hereby) and do
such other acts and things as Lender may reasonably request in order to
effectuate fully the purpose and intent of this Note.
 
10.           THIS NOTE HAS BEEN EXECUTED AND DELIVERED IN THE CITY OF UPLAND,
CALIFORNIA, UNITED STATES OF AMERICA. THIS NOTE SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA
WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISION THAT WOULD REQUIRE THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.
 
 
BORROWER


RG GLOBAL LIFESTYLES, INC.


By:



/s/ Grant King

--------------------------------------------------------------------------------

Name:   Grant King
Title:     Chief Executive Officer
 
 
 
 
17

--------------------------------------------------------------------------------